Case 2:15-cr-00115-JDL Document 61 Filed 08/19/20 Page 1 of 3          PageID #: 280



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
                                        )
                    v.                  ) 2:15-cr-00115-JDL
                                        )
WAYNE NISKI,                            )
                                        )
      Defendant.                        )


          ORDER ON MOTION FOR COMPASSIONATE RELEASE

      On September 10, 2015, Wayne Niski was convicted of one count of sexual

exploitation of a minor, in violation of 18 U.S.C.A. §§ 2251(a) and (e). On March 9,

2016, Niski was sentenced to a term of imprisonment of 198 months, to be followed

by a term of supervised release of ten years. Niski now moves for compassionate

release under 18 U.S.C.A. § 3582(c)(1)(A)(i) based on the alleged health risks he faces

in federal custody during the COVID-19 pandemic (ECF No. 53).

      In evaluating Niski’s motion for compassionate release, the court received and

considered a Summary Report from U.S. Probation and Pretrial Services. On July

14, 2020, the Court provided a copy of the Summary Report to Niski and issued an

Order to Show Cause (ECF No. 57), directing Niski to submit a written response

within 21 days explaining (1) any objections to the information contained in the

Summary Report, and (2) any other information relevant to his motion for

compassionate release. The Order to Show Cause provided notice to Niski that failing

to respond would result in the denial of his motion for compassionate release.
Case 2:15-cr-00115-JDL Document 61 Filed 08/19/20 Page 2 of 3           PageID #: 281



      On July 21, 2020, Niski filed a supplemental statement in support of his

original motion for compassionate release, which he had written before the Order to

Show Cause was issued. On August 6, 2020, Niski filed a formal response to the

Order to Show Cause, and on August 11, 2020, Niski filed a supplemental response

to the Order to Show Cause.       I have considered all of Niski’s filings and have

determined that his motion for compassionate release should be denied.

      Niski’s filings establish that he is at heightened risk for severe illness from

COVID-19 based on diagnoses of asthma and chronic obstructive pulmonary disease.

They also suggest that Niski is at a heightened risk of contracting COVID-19 at FCI

Petersburg, which is experiencing an active outbreak of the virus. However, Niski

was convicted of sexual exploitation of a minor, which is a very serious offense, and

he has an extensive criminal record. Although Niski’s filings express remorse for his

offense and detail his rehabilitative activities in prison, I found at sentencing that a

lengthy term of imprisonment—sixteen and a half years—was necessary to reflect

the seriousness of Niski’s offense, provide adequate deterrence, and protect the

public. The term he has served to date—approximately five years—does not satisfy

those purposes.    Further, Niski has a history of committing crimes while on

supervision for offenses predating his most recent conviction. Based on the record

before me, I find that Niski would pose a “danger to any person or the community”

under 18 U.S.C.A. § 3142(g) if he were released. Thus, after weighing the factors set

forth in 18 U.S.C.A. § 3553(a), I conclude that Niski is not entitled to compassionate

release.



                                           2
Case 2:15-cr-00115-JDL Document 61 Filed 08/19/20 Page 3 of 3   PageID #: 282



     Accordingly, it is ORDERED that Niski’s motion for compassionate release

(ECF No. 53) is DENIED.

     SO ORDERED.


     Dated: August 19, 2020

                                                /s/ JON D. LEVY
                                           CHIEF U.S. DISTRICT JUDGE




                                     3
